Case 1:21-cv-00020-RH-GRJ Document 2 Filed 02/15/21 Page 1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

[. (a) PLAINTIFFS
ANTHONE T. G

ERENIS

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

ua

(c) Attorneys (Firm Name, Aderess, and Telephone Number)
Kevin F. Sanderson, 7717 Holiday Dr., Sarasota, FL
34231 (941) 444-1548

(SEE INSTRUCTIONS ON NEXT PAGE OF THTS FORM.)

DEFENDANTS

NOTE:
THE TRACT
Attorneys (If Known)

 

The Collier Companies , TWX,

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il, BASIS OF JURISDICTION (Place an “X” in One Box Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 Cl | Incorporated or Principal Place CT 4 [x] 4
of Business In This State
T] 2 U.S. Government LE] 4 Diversity Citizen of Another State CT 2 O 2 Incorporated and Principal Place CL 5 CT 5
Defendant Undicate Citizenship of Parties in [tem IIT) of Business In Another State
Citizen or Subject ofa ([]3 [] 3. Foreign Nation [le (Je
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure | 422 Appeal 28 USC 158 - 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 372%(a))
140 Negotiable Instrument Liability Cc 367 Health Care/ |_| 400 State Reapportionment
[| 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY TS. 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act || 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated = |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
E] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 168! or 1692)
C] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
[| 190 Other Contract Product Liability | 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861] HIA (1395ff) - 490 Cable/Sat TV
196 Franchise Injury Oo 385 Property Damage aioe Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation |_| 865 RSI (405(g)) |_| 891 Agricultural Acts
| | 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment x} 442 Employment 510 Motions to Vacate i | $70 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General 871 IRS—Third Party — 899 Administrative Procedure
290 All Other Real Property |_| 445 Amer. w/Disabilities - H 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|_| 446 Amer. w/Disabilities -[(_] 540 Mandamus & Other 465 Other Immigration |_] 950 Constitutionality of
Other 550 Civil Rights. Actions State Statutes

xz 448 Education

 

555 Prison Condition
560 Civil Detainee -
Conditions of

 

Confinement

 

 

 

 

V. ORIGIN (Place an “X” ia One Box Only)

Original
* Proceeding

2 Removed from
State Court

3. Remanded from
Appellate Court

4 Reinstated or 5 Transferred from
O O Another District
(specify)

Reopened

Transfer

6 Multidistrict
Litigation -

oO 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
the Civil Rights Act of 1964 42 U.S.C. 2000e et seq

 

 

Brief description of cause:
Sexual Harrassment in Employment

 

 

 

 

 

VII. REQUESTEDIN  [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (xl¥es []No
VIII. RELATED CASE(S) ;

is instructions):
IF ANY (See instructions) UDGE _ DOCKET NUMBER
ZL
DATE ee a fo OF RB CORD
afs/%y _
FOR ant USE ONLY =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
